Opinion op the Court, Cartwright, J. Appellee brought this action in forcible detainer, and recovered before the justice, and also in the County Court on appeal. The only question in the case is concerning the sufficiency of the proof of service of a notice to terminate a tenancy by the month. The service of the notice was proven by the return of a constable of La Salle Comity, indorsed on tbe notice. This return was made prima facie evidence of the facts therein stated by the provision contained in section 11, chapter 80, Revised Statutes, for that purpose. The judgment will be affirmed.